      Case 1:20-cv-10689-LLS Document 33 Filed 06/14/21 Page 1 of 2,
                                                        ·usoc SONY
UNITED STATES DISTR I CT COURT                           DOCUM ENT                      J
SOUTHERN DISTRICT OF NEW YORK                            ELE CT RONIC .-\LL y FILED     I
DALE MERRILL , ADMINISTRATOR OF THE                      DOC #: _ _ _         -,---,-- 1
MASHANTUCKET PEQUOT TRIBAL NATION                        DAlT FILE D:- -    d/lY/2-J
                                                                             '   , ... · l
HEALTH PLAN ,
                       Plaintiff ,               20 Civ . 10689 (LLS)

                   - against -                       MEMORANDUM & ORDER

JING DENG , M.D , and JING DENG MD
REHABILITATION P . C .,
                        Defendants .

         Plaintiff ' s motion to dismiss defendants '     counterclaims

(Dkt . 16) and defendants' motion for leave to file an amended

answer with counterclaims and partial motion to dismiss the

complaint (Dkt . 24) are resolved as follows :


1.       Defendants '   amended answer with counterclaims (Dkt . 28 Ex .

E)   is accepted on consent .


2.       Defendants having amended their answer , plaintiff ' s motion

to dismiss their earlier - pleaded counterclaims is denied as

moot .


3.       Plaintiff shall respond to defendants '      amended answer with

counterclaims by June 28 , 2021 .


4.       Defendants ' partial motion to dismiss plaintiff ' s unjust

enrichment , constructive trust , and conversion claims is denied .

         Defendants '   June 11 reply memorandum waives their argument

that a three - year statute of limitations applies to plaintiff 's

unjust enrichment and constructive trust claims , leaving only

their argument that the three - year statute of limitations bars
          Case 1:20-cv-10689-LLS Document 33 Filed 06/14/21 Page 2 of 2

plaintiff ' s conversion claim for alleged overpayments made more

than three years before the filing of the complaint .

     "A cause of action for conversion accrues when the

conversion takes place . If possession of the property is

originally lawful , a conversion occurs when the defendant

refuses to return the property after a demand or sooner disposes

of the property. u White v . City of Mt . Vernon , 221 A. D. 2d 345 ,

346 , 633 N. Y. S . 2d 369 , 370 (2d Dep 't 1995)    (citation omitted) .

     The parties dispute whether plaintiff demanded defendants

return the overpayments at issue. The complaint alleges that

plaintiff made a demand on July 16 , 2020 . Defendants claim that

plaintiff could not have made a demand in July 2020 because

defendants ' medical office was then closed due to the

coronavirus pandemic and that defendants did not receive a

demand before the filing of this suit .

     Whether plaintiffs made or defendants received a demand is

a fact dispute not appropriate for resolution on the face of the

complaint .

      Defendants' partial motion to dismiss plaintiff ' s unjust

enrichment, constructive trust , and conversion claims is thus

denied.

      So ordered .

Dated :       New York , New York
              June 14, 2021


                                              LOUIS L. STANTON
                                                  U. S . D. J .
                                       - 2-
